Per Curiam.  administration: Settlement of accounts. The Probate Court’s settlement of the deceased administrator’s accounts, which is relied upon as the basis of the breach of the bond sued on, was made before the appointment of an administrator of the deceased administrator. As neither the principal nor his administrator was legally before the Probate Court at the time of the settlement, the judgment of the court was not binding upon the sureties in the bond. No breach is, therefore, alleged in the complaint, and the judgment sustaining the demurrer is right. Wycough v. State, 50 Ark., 102, and cases cited. Affirmed.